 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROGELIO MAY RUIZ,                                   No. 2:20-cv-0205 KJM AC P
12                        Plaintiff,
13            v.                                          ORDER
14    D. WOODFILL, et al.,
15                        Defendants.
16

17           Plaintiff has requested the appointment of counsel. ECF No. 9. The United States

18   Supreme Court has ruled that district courts lack authority to require counsel to represent indigent

19   prisoners in § 1983 cases. Mallard v. United States Dist. Court, 490 U.S. 296, 298 (1989). In

20   certain exceptional circumstances, the district court may request the voluntary assistance of

21   counsel pursuant to 28 U.S.C. § 1915(e)(1). Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.

22   1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

23           “When determining whether ‘exceptional circumstances’ exist, a court must consider ‘the

24   likelihood of success on the merits as well as the ability of the [plaintiff] to articulate his claims

25   pro se in light of the complexity of the legal issues involved.’” Palmer v. Valdez, 560 F.3d 965,

26   970 (9th Cir. 2009) (quoting Weygandt v. Look, 718 F.2d 952, 954 (9th Cir. 1983)). The burden

27   of demonstrating exceptional circumstances is on the plaintiff. Id. Circumstances common to

28   most prisoners, such as lack of legal education and limited law library access, do not establish
                                                         1
 1   exceptional circumstances that would warrant a request for voluntary assistance of counsel.
 2           In this case, plaintiff has been denied leave to proceed in forma pauperis, ECF No. 8, and
 3   has yet to pay the filing fee. Since this case will not proceed until plaintiff has paid the filing fee,
 4   appointment of counsel is not warranted.
 5           Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
 6   counsel is denied.
 7   DATED: March 31, 2020
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         2
